     Case 2:20-cv-00200-TLN-CKD Document 24 Filed 07/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     LAURENCIO MARTINEZ QUINTERO,                        Case No. 2:20-cv-0200 TLN CKD P
12
                                          Petitioner,
13
                       v.                                ORDER
14

15   TAMMY FOSS,
16                                      Respondent.
17

18         On July 23, 2020, respondent moved for a 30-day extension of time to respond to

19   petitioner’s motion to stay.

20         GOOD CAUSE APPEARING,

21         Respondent’s motion for an extension of time is GRANTED. Respondent shall file a

22   response to petitioner’s motion to stay on or before August 24, 2020.

23   Dated: July 29, 2020
                                                        _____________________________________
24
                                                        CAROLYN K. DELANEY
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
     18:quin0200.eot
28
